593 N.E.2d 1182 (1992)
In re the MARRIAGE OF William W. MILLAR, Appellant, and Marolyn M. Millar, Appellee.
No. 71S04-9206-CV-465.
Supreme Court of Indiana.
June 17, 1992.
*1183 Robert J. Palmer, John H. Peddycord, Oberfell & Lorber, South Bend, for appellant.
R. William Jonas, Jr., Hammerschmidt Bonewitz May Amaral & Jonas, Christopher C. Potts, South Bend, for appellee.
GIVAN, Justice.
In an opinion reported at 581 N.E.2d 986, the Court of Appeals reversed and remanded this case on the issue of whether the trial court's order for payment was a "maintenance order or an order for property settlement."
Chief Judge Ratliff wrote an opinion concurring in part and dissenting in part in which he states that the amount awarded was half of the determined value of the marital estate and thus it clearly was a property settlement award and not a maintenance award, citing Coster v. Coster (1983), Ind. App., 452 N.E.2d 397.
We agree with Judge Ratliff in his observation and find that it is unnecessary to remand this cause to the trial court. In spite of the "maintenance" terminology used by the trial court, the facts stated by the trial court clearly demonstrate that this in fact was a property division order. In all other respects, we summarily affirm the decision of the Court of Appeals.
The trial court is affirmed on the basis that its judgment constituted a property division and not a "maintenance" award.
SHEPARD, C.J., and DeBRULER, DICKSON and KRAHULIK, JJ., concur.